      Case: 1:19-cv-02141-CAB Doc #: 17 Filed: 07/28/20 1 of 2. PageID #: 825




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

CONTESSA M. HORINEK,                          )         CASE NO. 1:19CV2141
                                              )
                       Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
ANDREW SAUL,                                  )         ORDER
    Comm’r of Soc. Sec.,                      )
                                              )
                       Defendant.             )

CHRISTOPHER A. BOYKO, J:

       On September 17, 2019, Plaintiff filed a Complaint pursuant to Title 42 U.S.C. § 405(g).

(Doc. 1). The Court referred this matter to Magistrate Judge David A. Ruiz pursuant to Local

Rule 72.2. On July 7, 2020, the Magistrate Judge recommended reversing the Commissioner’s

final decision which denied Plaintiff’s application for disability insurance benefits. (Doc. 16).

Neither party has objected.

       Federal Rule of Civil Procedure 72 provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b). Neither

party has timely filed an objection. Therefore, the Court must assume that the parties are

satisfied with the Magistrate Judge’s recommendation. Any further review by this Court would


                                                  -1-
      Case: 1:19-cv-02141-CAB Doc #: 17 Filed: 07/28/20 2 of 2. PageID #: 826




be duplicative and an inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d

813 (6th Cir. 1984), aff’d 474 U.S. 140 (1985); Howard v. Sec’y of Health & Human Serv., 932

F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       Therefore, Magistrate Judge Ruiz’s Report and Recommendation is ADOPTED; the

Commissioner’s final decision is REVERSED; and the matter is REMANDED for further

proceedings consistent with the Magistrate Judge’s Report and Recommendation.

       IT IS SO ORDERED.


                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     Senior United States District Judge

Dated: July 28, 2020




                                               -2-
